Citation Nr: 1820072	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right knee chondromalacia patella. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1980 and from March 1981 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2017, the Veteran presented sworn testimony at a hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is of record.  The Veteran has been notified of his right to have a new hearing, but he has elected to have his appeal decided on the evidence of record.  See 38 U.S.C. § 7107(c) (2012); March 2018 Hearing Options Response.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected right knee disability was most recently assessed during a December 2015 VA examination.  During the November 2017 VA Travel Board hearing, the Veteran indicated that his right knee symptomatology had worsened.  He specifically noted use of a cane and a knee brace and that he had multiple injections to help with the pain.  The Board finds that the Veteran should be afforded a new examination of his right knee in order to determine the current nature and severity of his service-connected chondromalacia patella.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The new VA examinations provided to the Veteran must include testing in active motion, passive motion, weight-bearing, and nonweight-bearing.

While in remand status, any updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain and associate with the claims file any updated VA and/or private treatment records.

2. Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right knee chondromalacia patella.   The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.  Any testing deemed necessary should be performed.

Complete range of motion testing of both knees should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  Further, if any test is not deemed warranted or cannot be completed, such should be identified and explained.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




